Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
After further consideration, the Examiner finds that further restriction is needed and thus, the office action (i.e. election of species requirement) mailed on 1/7/2021 has been VACATED and is replaced with the instant office action.

This office action is a response to a 371 application filed -----3/13/2020, which is a national stage application of PCT/KR2018/011626 filed 10/1/2018, which claims foreign priority to KR10-2017-0127790 filed 9/29/2017.

As filed, claims 1-23 are pending.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
Claims 1-23 are drawn to more than one inventive concept (as defined by PCT Rule 13). Accordingly, a restriction is required according to the provision of PCT Rule 13.2, which states that an international application shall relate to one invention only or to a group of inventions that are so linked as to form a single general inventive concept (i.e., a group of inventions having unity of invention). PCT Rule 13.2 states that unity of invention, as referred to in Rule 13.1, shall be fulfilled only when there is a technical special technical features. Annex B, Part 1 (b), provides that special technical features means those technical features, which, as a whole, define a contribution over the prior art. Further, Annex B, Part 1 (e), provides for combinations of different categories of claims:
“The method for determining unity of invention under Rule 13 shall be construed as 
permitting, in particular, the inclusion of any one of the following combinations of claims of different categories in the same international application:

(i) in addition to an independent claim for a given product, an independent claims for a process specially adapted for the manufacture of the said product, and an independent claim for use of the said product, or

(ii) in addition to an independent claim for a given process, an independent claim for an apparatus or means specially designed for carrying out the said process, or

(iii) in addition to an independent claim for a given product, and independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for an apparatus or means specially designed for carrying out the said process,…”


The instant application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I:	Claims 1 and 2 are product claims, drawn to a compound of instant formula (1).

Group II:	Claims 3-23 are product and process claims, drawn to a protein complex, wherein a physiologically active polypeptide and a biocompatible material are covalently linked through a compound of 

	The claims of the instant application according to Groups I and II lack unity of invention under PCT Rules 13.1 & 13.2, and under 37 C.F.R. § 1.475(a), which states:
Where a group of inventions is claimed in an application, the requirement of unity of
invention shall be fulfilled only when there is a technical feature among those inventions
involving one or more of the same or corresponding special technical features. The
expression “special technical features” shall mean those technical features that define a
contribution which each of the claimed inventions, considered as a whole, makes over
the prior art.


	In the instant application, Groups I and II lack unity of invention because there is no special technical feature (a compound of instant formula (I) vs. a protein complex containing a compound of instant formula (II), respectively) that is common between Groups I and II. 
Therefore, claims 1-23 are not so linked as to form a single general inventive concept and lack of unity of invention.  The vastness of the claimed subject matter and the complications in understanding the claimed subject matter impose a serious burden on the search and examination of the claimed subject matter.
	Since the claims do not relate to a single general inventive concept under PCT Rule 13.1 and lack the same or corresponding special technical features, the claims lack unity of invention and should be limited to either Group I or Group II.

As an additional requirement, an election of species of a particular species is required. In order for this election to be considered fully responsive to this requirement the election must include: 
If Group I is elected
a) Name and structure (if applicable) of one species of instant formula (1);  
b) The location of the species (a) within the claims or (b) within the specification; and
c) The claims that read on the elected species.

If Group II is elected
a) Name and structure (if applicable) of one species of the compound of instant formula (2);  
b) The location of the species (a) within the claims or (b) within the specification; and
c) The claims that read on the elected species.

This application claims a compound of formula (1) or (2), which is drawn to patentably distinct species. The species are distinct because they contain patentably distinct structural cores.  In addition, there is no evidence that such species, having different structural cores, are obvious variants of each other.  
Regarding Group I, the species included therein have different cores because instant variable R1 or R2 can include different heteroaryls, such as indole, pyridine, etc. 
Regarding Group II, the species included therein have different cores because instant variable Non-Pep can include a number of patentably distinct non-peptidyl polymer.
Because the instant compounds are drawn to different structural cores and a host 
The abovementioned amide bonds and PEG groups are not a special technical feature that result in a contribution over the prior art.  As such, the instant compounds lack unity of invention and an election of species requirement is appropriate.  

During a telephone conversation with Sunhee Lee on 3/19/2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1 and 2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Regarding the election of species requirement, Applicant elected following species, which can be found in reaction scheme 3 of example 1 on pg. 31 of the instant specification: 

    PNG
    media_image1.png
    278
    323
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    219
    228
    media_image2.png
    Greyscale

The Examiner finds that the claim, which read on the elected species, is instant claim 1.

Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species . Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, appears to make a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.  The Examiner need not extend the search beyond a proper Markush grouping.

Because the Markush-type claim (i.e. claim 1) appears to be free of prior art, claim 2  is rejoined and examined herein.  Accordingly, the election of species requirement is hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2020 has been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation, “a derivative thereof”, in reference to the instantly claimed definitions of instant variables R1 and R2. Applicant has not described the claimed genus of "a derivative thereof" in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claimed "a derivative thereof" encompass any compound that contains each definition of instant variables R1 and R2, with a differing of substituents, functional groups, and limitless and undefined moieties quoted for the identical purpose.  Applicants failed to define or describe any example of “a derivative thereof”, in respect to each of the definitions of instant variables R1 and R2, which are not described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of that genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed “a derivative thereof", in respect to each of the definitions of instant variables R1 and R2.  



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 2, the claim recites, “formaldehyde”, as one of the definitions for instant variables R1 and R2.  Because instant variables R1 and R2 are terminal groups of instant formula (I), and formaldehyde has the structure of –HC(=O)H, it is unclear how formaldehyde can retain its structure when it is covalently bonded to the remainder structure of instant formula (1).  With such ambiguity, the metes and bounds of this claim is unclear, which rendered this claim indefinite.
b)	Regarding claim 2, the claim recites the phrase, “halogenated acetamide including bromide, fluorine, chlorine, astatine, or tennessine instead of iodine”.    Bromide, fluorine, 

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claim 2 is rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claim 2, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound of instant formula (1).  The subject matter in claim 2 is drawn to a limited embodiment of instant formula (1).  
The scope of claim 2 is broader than scope of claim 1 because claim 2 includes species that are outside of instant formula (1), specifically for instant variables R1 and R2 (e.g. dibnezocyclooctyne (DIBO), which has the structure of 
    PNG
    media_image3.png
    242
    234
    media_image3.png
    Greyscale
). In 7-10 alkynyl.  Accordingly, because the scope of claim 2 is broader than claim 1, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 2 is commensurate with the scope of claim 1.

Claim Objections
Claim 1 is objected to because of the following informalities:  
a)	Regarding claim 1, the claim recites, “2,5-dioxopyrrolindinyl”, “2,5-dioxopyrrolyl”, “maleimide”, and “succinimide”, wherein the Examiner finds that 2,5-dioxopyrrolindinyl has the same structure as succinimide, and 2,5-dioxopyrrolyl has the same structure as maleimide.  Accordingly, the duplicates need to be removed.
Appropriate correction is required.

Conclusion
Claims 1 and 2 are rejected.
Claim 1 is objected.
Claims 3-22 are withdrawn.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626